Citation Nr: 1201385	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-37 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of lung cancer, currently rated 30 percent disabling.  

2.  Entitlement to an increased evaluation for a mental disability, now diagnosed as an anxiety disorder, currently rated 30 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel
INTRODUCTION

The Veteran reported active duty from February 1962 to March 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran originally filed a Notice of Disagreement to the initial rating in January 2006, but subsequently withdrew that appeal at his Decision Review Officer (DRO) hearing in October 2006.  In September 2007, the Veteran filed his current claim for an increased rating for his mental disability, which is the issue currently on appeal.

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record at the Veteran's DRO hearing in May 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Service connection is currently in effect for residuals of lung cancer and a mental disability, each evaluated as 30 percent disabling.  The Veteran's combined rating is currently 50 percent.

A December 2007 VA examination report reflects that the Veteran reported that he was disabled due to lung cancer, anxiety and depression.  He stated that he collects Social Security income and that his symptoms of anxiety and depression are a significant factor in his lack of employment.  

The Board notes that the Veteran's Social Security Administration (SSA) records may contain competent medical evidence supportive of his claims.  The Board also notes that VA normally has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits unless there is no reasonable possibility that these records are relevant to the claim on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); compare Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  In this case, because the Veteran has reported that he is receiving Social Security income and that his symptoms of a mental disability are a significant factor in his lack of employment, the Board finds that, on remand, the RO/AMC must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.

The Board notes that the Veteran's most recent VA examinations were in April 2009.  The Veteran testified at a DRO hearing in May 2010.  At that time, the Veteran testified that his mental disability has gotten worse since the last time he saw Dr. Fisher in 2009.  Moreover, the Veteran's representative stated in August 2010 that the Veteran's lung and mental disabilities have gotten progressively worse.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that when a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The May 2010 testimony by the Veteran with regard to the mental disability and the August 2010 statement by the Veteran's representative with regard to the lung and mental disabilities are sufficient assertions of an increase in severity to warrant new VA examinations.  Therefore, the Board is remanding the lung and mental disability issues for new VA examinations.  

The Veteran also contends that his service-connected disabilities are of such severity as to preclude any form of substantial gainful employment.  Per Rice, supra, the issue of TDIU entitlement has been raised by the record.  However, needed development of the TDIU claim has not to date been undertaken and remand is required to accomplish the necessary actions.  

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, are likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA outpatient treatment records dated from March 2010 to the present.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the severity of any current lung disability.  The claims file should be made available to the examiner in connection with the examination.  All examination findings should be reported to allow for application of VA rating criteria.

4.  The Veteran should be scheduled for a VA examination to ascertain and evaluate the current level of severity of his mental disability.  Any medically indicated special tests should be accomplished.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria, including providing a global assessment of functioning (GAF) score.  The examiner is also asked to determine the effects of the Veteran's service-connected disabilities on his ability to obtain and maintain employment.  The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether, following a review of the claims file and physical examination of the Veteran, the Veteran's service-connected disabilities, alone or in combination, render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  The examiner should not consider the effects of age or the Veteran's non-service connected disabilities when providing the opinion.  A complete rationale must be provided for any opinion expressed.  

5.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  After completion of the foregoing, readjudicate the lung, mental disability, and TDIU claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



